Citation Nr: 1749086	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  10-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for skin rashes, to include as due to exposure to herbicides/Agent Orange.

2.  Entitlement to a compensable disability rating for erectile dysfunction.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from March 1968 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2016, the Veteran testified at a hearing at the VA Central Office before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In December 2016, the Board remanded the matter for further development.  It has now returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These issues were remanded in December 2016 for additional development, to include obtaining an adequate opinion to determine whether a skin disability other than eczema is related to service, and affording the Veteran an adequate examination to evaluate the severity of his erectile dysfunction.  Although April 2017 VA examinations were conducted for both issues, they are both inadequate as discussed below.

The April 2017 VA skin examination is inadequate because it does not appear that the examiner examined the Veteran's entire body.  During the August 2016 Board hearing, the Veteran testified that he has rashes on his chest, around his waist, on his back and in his groin area.  He explained that there is constant itching and he breaks out in little red bumps. He also explained that he has "light and dark marks" all over his body and he is unable to use soap or deodorant.  During the hearing, he pointed to pigmentation on his face.  Therefore, another VA skin examination which examines his entire body is required to determine whether the Veteran has a skin disability other than eczema that is related to service.

Regarding the April 2017 VA male reproductive organ examination, it is inadequate as the examiner failed to examine the Veteran's penis, noting that a penis examination was not relevant to the condition.  As indicated in the prior Board remand, the Veteran testified that he currently has a penis deformity.  Therefore, a physical examination of the penis is necessary to evaluate the current severity of his erectile dysfunction.

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain update VA treatment records.

2.  Upon completion of directive #1, schedule the Veteran for an examination with the examiner who conducted the April 2017 VA examination to determine the nature and etiology of any and all skin disabilities diagnosed proximate to, or during the pendency of, this appeal.  If the examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  

Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Upon review of the claims file and examination of the Veteran's entire body, the examiner should provide an opinion as to the diagnoses of any skin disabilities other than eczema found to be present and/or diagnosed proximate to or during the pendency of the appeal.

With respect to each skin disability found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the skin disability was incurred in, caused by, or is otherwise related to, the Veteran's service, to include exposure to herbicides?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Upon completion of directive #1, scheduled the Veteran for a VA examination to determine the severity of his erectile dysfunction.  

Upon review of the claims file and physical examination of the Veteran's penis, the examiner is asked to report on whether there is any penis deformity with loss of erectile power.  

4.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims.  If the claims remain denied, the Veteran should be issued a SSOC and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

